Exhibit 10.38

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT




THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Third Amendment”), is made
as of May 15, 2012, by and between Apex Systems, Inc. (the “Company”), On
Assignment, Inc. (“OA”) and Rand Blazer (the “Employee”). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Employment Agreement (as defined below).


RECITALS


A.
The Company and the Employee have entered into an employment agreement, dated
January 8, 2007, as amended by an Amendment dated December 31, 2008 and as
further amended on August 3, 2009 (the “Employment Agreement”).



B.
The Company has entered into an Agreement of Merger, dated as of March 20, 2012,
by and among OA, OA Acquisition Corp., the Company and Jeffrey Veatch, as
shareholder representative (the “Merger Agreement”), pursuant to which OA
Acquisition Corp. will be merged with and into the Company at and as of the
Effective Time (as defined in the Merger Agreement) such that the Company shall
be the surviving corporation in the merger and shall become a wholly-owned
indirect subsidiary of OA.



C.
In connection with the closing of the transactions contemplated by the Merger
Agreement, the Company, OA and the Employee wish to amend certain terms of the
Employment Agreement.



AMENDMENT


The parties hereto hereby amend the Employment Agreement as follows, effective
as of the Closing (as defined in the Merger Agreement). This Third Amendment
shall become effective only if the Closing occurs and, in the event the Merger
Agreement is terminated or Closing otherwise does not occur, this Third
Amendment will have no force or effect.


1.Section 2. Section 2 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:


“Subject to the provisions for earlier termination hereinafter provided, the
Employee’s employment hereunder shall continue until the second anniversary of
the Closing Date (as defined in that certain Agreement of Merger, dated as of
March 20, 2012, by and among OA, OA Acquisition Corp., the Company and Jeffrey
Veatch, as shareholder representative) (such date, the “Initial Termination
Date”); provided, that commencing on the Initial Termination Date, and on each
subsequent anniversary thereof, the term of this Agreement shall automatically
be extended for one additional year, unless either the Employee or the Company
elects not to so extend the term of this Agreement by








--------------------------------------------------------------------------------



notifying the other party in accordance with the terms of the Agreement (in any
case, the “Employment Period”).”


2.Section 3. The phrase “Chief Operating Officer” in Section 3 of the Employment
Agreement is hereby deleted and replaced in its entirety with the word
“President”.


3.Section 4.1. The second and third sentences of Section 4.1 of the Employment
Agreement are hereby deleted and replaced in their entirety with the following:


“The Company, during the Employment Period, shall pay to the Employee his salary
in installments in accordance with the Company’s applicable payroll practices,
as in effect from time to time. Payment of any bonus, to the extent that the
Company determines to pay such bonus, will be contingent upon the Employee’s
continued employment through the applicable payment date, which shall be no
later than the date on which annual bonuses are paid generally to the Company’s
similarly situated executives. Notwithstanding the foregoing, the terms of any
bonus to which the Employee is eligible to receive pursuant to the Company's
2010 Long Term Incentive Program or any successor long term incentive program,
shall be subject to the terms and conditions regarding eligibility for and
timing of payment, as set forth therein.”


4.Section 4.2. Section 4.2 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:


“[INTENTIONALLY OMITTED]”


5.Section 5. Section 5 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:


“Vacation. During the Employment Period, the Employee shall be entitled to four
(4) weeks of paid vacation per calendar year, pro-rated for any service by the
Employee during any partial calendar year, provided, that the Employee shall not
accrue any vacation time in excess of four (4) weeks (for the avoidance of
doubt, vacation shall stop accruing at four (4) weeks and accrual shall not
re-commence until accrued vacation falls below four (4) weeks, but up to four
(4) weeks of accrued vacation may be carried forward to any succeeding calendar
year.”


6.Section 6. Section 6 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:


“6.1 Benefit Plans. During the Employment Period, the Employee and the
Employee’s legal dependents shall be eligible to participate in the welfare
benefit plans, policies and programs (including, if applicable, medical, dental,
disability, life and accidental death insurance plans and programs) maintained
by the Company for its senior executives. In addition, the Employee shall be
eligible to participate in such incentive, savings and retirement plans,
policies and programs as are made available to similarly situated








--------------------------------------------------------------------------------



executives of the Company, provided, that the Company shall have no obligation,
in any case, to adopt, maintain or continue any such plans, policies or
programs.


6.2 Additional Perquisites. In addition, subject to Section 24 below, during the
Employment Period, the Company shall pay or reimburse the Employee for actual,
properly substantiated expenses incurred by the Employee in connection with (a)
the lease or purchase of an automobile, not to exceed five hundred dollars
($500) per month; (b) an annual physical examination, not to exceed one
thousand, five hundred dollars ($1,500) per calendar year; and (iii) tax
preparation and financial planning, not to exceed two thousand, five hundred
dollars ($2,500) per calendar year. On all international and all
transcontinental North American airplane flights, the Employee shall be entitled
to fly business class or, if any such flight offers only two classes of service,
first class.


6.3 Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement of all reasonable business expenses incurred by the
Employee in accordance with the Company expense reimbursement policy applicable
to senior executives of the Company, as in effect from time to time, provided
that the Employee properly substantiates such expenses in accordance with such
policy.”


7.Section 7. Section 7 of the Employment Agreement (together with its
subsections) is hereby deleted and replaced in its entirety with the following:


“Relocation Expenses. The Employee acknowledges and agrees that, as of the
Closing, (a) the Company has satisfied in full its obligations with respect to
Section 7 of the Employment Agreement as in effect prior to this Third
Amendment, and (b) the Employee has no further right, claim, entitlement or
interest in or to any Relocation Expenses (as defined in the Employment
Agreement as in effect prior to this Third Amendment) or other payments or
benefits under Section 7 of the Employment Agreement as in effect prior to this
Third Amendment.”


8.Section 8. Section 8 of the Employment Agreement (together with its
subsections) is hereby deleted and replaced in its entirety with the following:


“8. Termination of Employment. Either the Company or the Employee may terminate
the Employee’s employment at any time for any reason or no reason. The following
provisions shall control any such termination of the Employee’s employment.


8.1 Termination by the Company Without Cause. The Company may terminate the
Employee’s employment without Cause (as defined below) at any time during the
Employment Period upon written notice to the Employee provided in accordance
with Section 17 below. If the Employee’s employment is terminated as provided in
this Section 8.1, the Company shall pay to the Employee (a) the Employee’s
earned but unpaid salary accrued through the Date of Termination (as defined
below), (b) accrued but unpaid vacation time through the Date of Termination,
(c) reimbursement of any properly submitted business expenses incurred by the
Employee prior to the Date of








--------------------------------------------------------------------------------



Termination that are reimbursable under Sections 6.2 or 6.3 above, and (d) any
vested benefits and other amounts due to the Employee under any plan, program or
policy of the Company (together, all of these benefits shall be referred to as
the “Accrued Obligations”). The Accrued Obligations described in clauses (a) –
(c) above will be paid to the Employee as soon as practicable on or after the
Date of Termination, but in any event within thirty (30) days following the Date
of Termination (or such earlier date as may be required by applicable law),
provided, in the case of reimbursable expenses, that such expenses have been
properly substantiated in accordance with applicable Company policy within
fourteen (14) calendar days following the Date of Termination. The Accrued
Obligations described in clause (d) above shall be paid to the Employee as such
obligations become due to the Employee in accordance with the applicable plan or
program. In addition, subject to Sections 8.8 and 24 below, the Employee’s
execution and non-revocation of a binding Release (as defined below) in
accordance with Section 8.8 below and the Employee’s continued compliance with
the Confidentiality Agreement (as defined below) and Sections 9 – 11 below, the
Employee shall be entitled to the following payments and benefits from the
Company (referred to collectively as the “Severance”):


(x)payment of one hundred percent (100%) of the Employee’s annual salary at the
rate in effect as of the Date of Termination, payable in substantially equal
installments for a period of twelve (12) months following the Date of
Termination, in accordance with the Company’s normal payroll procedures
applicable to senior executives of the Company, as in effect from time to time
(but no less often than monthly), provided that, consistent with the provisions
of Treasury Regulation Section 1.409A-3(d), the Company hereby determines in its
sole discretion to make any such payments that are otherwise scheduled to be
paid during the period beginning on the Date of Termination and ending on the
first regularly scheduled payroll date occurring on or after the thirtieth
(30th) day following the Date of Termination (the “First Payroll Date”) on a
later date, provided that the Company shall make such payments on or before the
earlier of (i) the First Payroll Date or (ii) the 15th day of the third calendar
month following the otherwise scheduled payment date, and such payments shall be
treated as made upon the otherwise scheduled payment date pursuant to Treasury
Regulation Section 1.409A-3(d). If the Date of Termination and the First Payroll
Date are in different calendar years, the Company shall make any such payments
that are otherwise scheduled to be made in the calendar year that includes the
Date of Termination on the First Payroll Date to the extent permitted by
Treasury Regulation Section 1.409A-3(d). In all events, the parties intend that
any and all amounts delayed until the First Payroll Date (or earlier date
described above) shall be treated for purposes of Code (as defined below)
Section 409A as payments made upon their originally scheduled dates in
accordance with Treasury Regulation Section 1.409A-3(d), and the originally
scheduled date(s) of any such payment(s) shall continue to constitute the
“designated payment date(s)” for such payment(s) (within the meaning of Code
Section 409A) for all purposes of Code Section 409A. If, under applicable law,
the Employee is afforded forty-five (45) days to execute a Release rather than
twenty-one (21) days, Severance payments described in this Section 8.1(x) will
commence on the date or dates determined above








--------------------------------------------------------------------------------



whether or not the Employee has executed the Release and the applicable
revocation period has expired (subject to the Company’s right to recoup any such
payments if the Employee ultimately fails to timely execute or revokes the
Release); and


(xi)subject to the Employee’s proper election to continue healthcare coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), for a period of twelve (12) months from the Date of Termination, the
Company will pay the Employee no less frequently than monthly (unless otherwise
agreed by the Company and the Employee in a manner that is permissible under
Code Section 409A) the difference between the Employee’s COBRA premiums (in
respect of COBRA benefits to be provided through third-party insurance
maintained by the Company under the Company’s benefit plans for the Employee and
his legal dependents to the extent each such individual received healthcare
coverage provided by the Company immediately prior to such termination of
employment), and the cost to the Employee of such coverage immediately prior to
such termination (subject to premium increases affecting participants in such
plan(s) generally). The Company shall provide this premium cost offset in a
manner that causes such COBRA benefits to be exempt from the application of
Section 409A under Treasury Regulation Section 1.409A-1(a)(5), provided, that if
during such twelve (12) month period, (i) any plan pursuant to which such
benefits are to be provided is not, or ceases to be, exempt from the application
of Section 409A under Treasury Regulation Section 1.409A-1(a)(5), (ii) the
Company cannot provide such COBRA benefits without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
or (iii) the Company is otherwise unable under applicable law to continue to
cover the Employee and/or the Employee’s dependents under its group health plans
without violating a prohibition on such coverage or incurring penalties and/or
additional taxes as a result of such coverage, then, in any such case, an amount
equal to each such remaining premium cost offset shall thereafter be paid to the
Employee as currently taxable compensation in substantially equal monthly
installments over the remainder of the twelve (12) month period; following such
twelve (12)-month continuation period, any further continuation of such coverage
under applicable law shall be at the Employee’s sole expense. For the avoidance
of doubt, Severance payments described in this Section 8.1(y) will commence on
the date or dates determined above whether or not the Employee has executed the
Release and the applicable revocation period has expired (subject to the
Company’s right to recoup any such payments if the Employee ultimately fails to
timely execute or revokes the Release).


8.2 Disability. If the Employee’s employment is terminated due to the Employee’s
Disability (as defined below) during the Employment Period, the Employee shall
be entitled to receive the Accrued Obligations in the manner described in
Section 8.1 above. In addition, subject to Sections 8.8 and 24 below, the
Employee’s execution and non-revocation of a binding Release in accordance with
Section 8.8 below and the Employee’s continued compliance with the
Confidentiality Agreement and Sections 9 – 12 below, the Employee shall be
entitled to receive:










--------------------------------------------------------------------------------



(a)    a monthly payment during the period commencing on the Date of Termination
and ending on the twelve (12)-month anniversary of the Date of Termination in an
amount equal to (i) the Employee’s monthly base salary as in effect on the Date
of Termination, reduced, on a direct, dollar-for-dollar basis, by (ii) to the
extent that the limitation under this clause (ii) qualifies as a
nondiscretionary, objective formula or a specified amount that is not under the
effective control of the service provider and is not subject to the exercise of
discretion by the service recipient (in each case within the meaning of Treasury
Regulation Section 1.409A-3(i)(1)(ii)), any bona fide disability insurance
payments which the Employee receives for such month under the Company’s
applicable disability insurance policies established before the Employee became
disabled. Any amounts that become payable to the Employee under this Section
8.2(a) shall be paid at the time and in the manner described in Section 8.1(x)
above. Notwithstanding the foregoing, if any such disability insurance payments
become payable during the one (1)-year period following the Date of Termination
but are actually paid to the Employee after the twelve (12)-month anniversary of
the Date of Termination, the Employee shall promptly pay such amounts to the
Company; and


(b)
the benefits described in Section 8.1(y) above.



8.3 Death. If the Employee dies during the Employment Period, the Employee or
the Employee’s estate shall be entitled to receive the Accrued Obligations in
the manner described in Section 8.1(d) above. In addition, subject to Sections
8.8 and 24 below, the Employee’s estate’s execution and non-revocation of a
binding Release in accordance with Section 8.8 below the Employee’s estate shall
be entitled to receive the Severance, payable as set forth in Section 8.1 above.


8.4 Voluntary Termination. The Employee may voluntarily terminate the Employee’s
employment upon ninety (90) days’ notice to the Company provided in accordance
with Section 17 below, subject to the Company’s right to waive any or all of
such notice period. If the Employee so terminates the Employee’s employment, the
Employee shall be entitled to receive the Accrued Obligations in the manner
described in Section 8.1 above. If the Company elects to waive all or any
portion of the notice period provided for in this Section 8.4, the Employee
shall terminate employment effective immediately prior to the commencement of
the waived period and shall, subject to Sections 8.8 and 24 below, the
Employee’s execution and non-revocation of a binding Release in accordance with
Section 8.8 below and the Employee’s continued compliance with the
Confidentiality Agreement and Sections 9 – 11 below, be entitled to payment of
an amount equal to the salary that would otherwise become payable in respect of
such waived period absent the Company’s waiver, payable over the waived period
in substantially equal installments in accordance with the Company’s normal
payroll procedures applicable to senior executives of the Company, as in effect
from time to time (but no less often than monthly), provided, that such payments
shall be paid in the manner described in Section 8.1(x) above.










--------------------------------------------------------------------------------



8.5 Cause. If the Employee’s employment becomes terminable by the Company for
Cause (as defined below), then the Company shall provide the Employee with
written notice setting forth in reasonable detail the nature of such Cause and,
to the extent capable of cure, the Employee shall have a period of fifteen (15)
days to cure such Cause (or such longer period as may be permitted under the
definition of Cause below). If the Employee has not cured such Cause within the
applicable cure period (to the extent capable of cure), then the Company may
terminate the Employee’s employment immediately and the Employee shall be
entitled to receive the Accrued Obligations in the manner described in Section
8.1 above.


8.6 Non-Renewal of Employment Period. If the Company elects not to renew the
Employment Period (or any extension thereof), the Employee shall be entitled to
receive the Accrued Obligations in the manner described in Section 8.1 above. In
addition, if, at the time of the Employee’s receipt of the Company’s notice of
election not to renew the Employment Period (or any extension thereof), the
Employee is willing and able to extend the Agreement and continue providing
services on terms and conditions substantially similar to those contained in
this Agreement, then subject to Sections 8.8 and 24 below, the Employee’s
execution and non-revocation of a binding Release in accordance with Section 8.8
below and the Employee’s continued compliance with the Confidentiality Agreement
and Sections 9 – 11 below, the Employee shall be entitled to receive the
Severance in the manner describe in Section 8.1 above, except that (a) the cash
component of the Severance shall equal fifty percent (50%) of the Employee’s
annual salary at the rate in effect as of the Date of Termination (rather than
one hundred percent (100%)) and shall be payable in substantially equal
installments for a period of six (6) months following the Date of Termination
(rather than twelve (12) months), and (b) subsidized COBRA benefits shall
continue for a period of six (6) months (rather than twelve (12) months).


8.7 Change in Control Benefits. During the Employment Period, the Employee shall
be eligible to participate in the On Assignment, Inc. Amended and Restated
Change in Control Severance Plan (the “CIC Plan”) at the level of “Division
President”, as such plan may be amended from time to time in accordance with its
terms; provided, however, that notwithstanding anything to the contrary
contained in the CIC Plan (but subject to the provisions therein relating to a
“Potential Six-Month Delay”), if the Employee becomes entitled to receive
benefits under the CIC Plan, a portion of the “Annual Base Pay” (as defined in
the CIC Plan) equal to three (3) months’ of the Employee’s annualized base
salary at the rate in effect during the last regularly scheduled payroll period
immediately preceding the occurrence of the change in control (i.e., the
severance that would have been payable under the Employment Agreement as in
effect immediately prior to this Third Amendment) shall be paid in substantially
equal installments over a period of three (3) months following the Date of
Termination (i.e., in the manner provided under the Employment Agreement as in
effect immediately prior to this Third Amendment) in accordance with the
Company’s normal payroll procedures applicable to senior executives of the
Company, as in effect from time to time (but no less often than monthly) (and,
for the avoidance of doubt, all remaining amounts that become payable








--------------------------------------------------------------------------------



under the CIC Plan shall be paid as set forth in the CIC Plan). For the
avoidance of doubt, the preceding sentence applies only to the timing of
payments under the CIC Plan and shall in no way increase the amount of payments
or benefits to which the Employee may become entitled under the CIC Plan. In the
event that the Employee actually receives benefits under the CIC Plan, such
benefits shall be in lieu and full replacement of any benefits to which the
Employee would otherwise become entitled under this Section 8 and the Employee
shall not be entitled to receive any of the benefits described in this Section
8.


8.8 Release; Exclusivity of Benefits. Notwithstanding anything in this Agreement
to the contrary, it shall be a condition to the Employee’s right to receive or
retain, as applicable, the Severance (as defined above) that the Employee (or
his estate) execute and deliver to the Company a general release of claims in a
form reasonably prescribed by the Company and (the “Release”) within twenty-one
(21) days (or, to the extent required by law, forty-five (45) days) following
the Date of Termination and that the Employee not revoke such Release during any
applicable revocation period. Except as expressly provided in this Agreement
and/or required by applicable law, upon the termination of the Employee’s
employment, the Company shall have no obligation to the Employee in connection
with the Employee’s employment with the Company or the termination thereof.


8.9 Definitions.


(a) “Cause” means (i) the Employee’s willful breach of duty unless waived by the
Company (which willful breach is limited to the Employee’s deliberate and
consistent refusal to perform the Employee’s duties or the Employee’s deliberate
and consistent refusal to conform to or follow any reasonable policy adopted by
the Company provided the Employee has had prior written notice of such refusal
and an opportunity of at least thirty (30) days to cure such refusal); (ii) the
Employee’s unauthorized use or disclosure of confidential information or trade
secrets of the Company; (iii) the Employee’s breach of an applicable
non-competition or non-solicitation agreement; (iv) the Employee’s conviction of
a felony under the laws of the United States or any state thereof; or (v) the
Employee’s gross negligence.


(b)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(c)“Date of Termination” shall mean the date on which the Employee experiences a
Separation from Service.


(d)“Disability” shall mean that a physician licensed to practice medicine in
Virginia, as chosen by the Company, opines in writing to the Board of Directors
of the Company that the Employee has suffered an accident, physical illness or
mental illness which will cause the Employee to be, for a period more than
twelve (12) months, unable to fulfill his normal duties and responsibilities as
an officer and/or








--------------------------------------------------------------------------------



employee of the Company by reason of such accident, physical illness or mental
illness. If the Employee disputes such physician’s opinion, the Employee shall
choose another physician licensed to practice medicine in Virginia who shall
render a separate written opinion to the Board of Directors of the Company with
reasonable speed, which shall be controlling on the issue in question upon its
receipt by the Board of Directors of the Company if the opinion of the second
physician is in agreement with the opinion of the first physician. In the event
the two opinions are at a variance, such two physicians shall be asked to agree
on a third physician licensed to practice medicine in Virginia to render a third
or final opinion to the Board of Directors of the Company with reasonable speed.
The written opinion of such third physician shall be controlling on the issue in
question upon its receipt by the Board of Directors of the Company. The fees of
any or all of such physicians shall be paid by the Company. Notwithstanding
anything to the contrary above, in the event that the Company maintains a
long-term disability insurance policy covering the Employee, and if the Employee
has not yet been designated as having experienced a Disability as provided
hereunder, the Employee shall be deemed to have a Disability for purposes of
this Agreement on the date that he is deemed disabled under the aforementioned
insurance policy. The effective date of the Employee’s termination hereunder due
to Disability shall be the earlier of (i) the date on which the applicable
controlling physician opinion (determined in accordance with this Section
8.9(d)) is delivered to the Board of Directors of the Company or (ii) the date
the Employee is deemed disabled under an insurance policy described above.


(e)“Separation from Service” has the meaning assigned pursuant to Section
409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section 1.409A-1(h).”


9.Section 12A. The following Section 12A is hereby added to the Employment
Agreement immediately after Section 12 thereof:


“12A.    Restrictive Covenants. The parties acknowledge and agree that OA and
the Employee have entered into a Confidentiality, Noncompetition,
Nonsolicitation and Nondisclosure Agreement (the “Confidentiality Agreement”),
and that such Confidentiality Agreement shall be additional to, and not in
limitation of, the covenants contained in this Agreement, and shall remain in
full force and effect in accordance with its terms. The compensation and
benefits provided under this Agreement, together with compensation and benefits
provided under the Merger Agreement, any Severance obligations arising hereunder
and other good and valuable consideration are hereby acknowledged by the parties
hereto to constitute adequate consideration for the Employee’s entering into the
Confidentiality Agreement.”


10.Section 13. Reference to the phrase “Sections 9, 10, 11 and 12 above” in
Section 13 of the Employment Agreement is hereby deleted and replaced in its
entirety with the phrase “Sections 9, 10, 11, 12 and 12A above”.


11.Section 24. The following language is hereby added to the end of Section 24
of the Employment Agreement:








--------------------------------------------------------------------------------





“Notwithstanding anything to the contrary in this Agreement, no compensation or
benefits shall be paid to the Employee during the six (6)-month period following
the Employee’s Separation from Service to the extent the Board of Directors of
the Company reasonably determines the Employee is a “specified employee” at the
time of such Separation from Service (within the meaning of Code Section 409A)
and that paying such amounts at the time or times indicated in this Agreement
would be a prohibited distribution under Code Section 409A(a)(2)(b)(i) and/or
cause the Employee to incur additional taxes under Code Section 409A.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6)-month period,
(or such earlier date upon which such amount can be paid under Code Section 409A
without being subject to such additional taxes, including as a result of the
Employee’s death), the Company shall pay the Employee a lump-sum amount equal to
the cumulative amount that would have otherwise been payable to the Employee
during such six (6)-month period, without interest thereon. Notwithstanding any
provision of this Agreement to the contrary, in the event that following the
effective date hereof, the Company determines that any payments or benefits
hereunder (or, with respect to the Employee, under the CIC Plan) are not either
exempt from or compliant with the requirements of Section 409A of the Code and
related Department of Treasury guidance, the Company may adopt such amendments
to this Agreement or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to preserve
the intended tax treatment and economic benefits of the payments and benefits
provided hereunder, including any such actions intended (a) to exempt such
payments and benefits from Section 409A of the Code and/or (b) to cause such
payments and benefits to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance.”


12.This Third Amendment shall be and, as of its effectiveness, is hereby
incorporated in and forms a part of, the Employment Agreement.


13.Except as expressly provided herein, all terms and conditions of the
Employment Agreement shall remain in full force and effect.


(signature page follows)












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first written above.
APEX SYSTEMS, INC.




By:/s/ Carl Omohundro
Carl Omohundro
Secretary and General Counsel




ON ASSIGNMENT, INC.




By:     ______________________________
Peter Dameris
Chief Executive Officer


                        


EMPLOYEE


/s/ Rand Blazer             
Rand Blazer








